DETAILED ACTION
Claims 1-11 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Non-Final.
Claims 1 and 9 are independent claims. Claims 2-8, 10-11 are dependent claims. 
This action is responsive to the following communication: corresponding claims filed on 03-31-2021.

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. It is also noted, that applicant has filed a certified copy on 02-29-2019 as required by 35 U.S.C. 119(b).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07-28-2021 and 03-21-2021 are in compliance with the provisions of 37 CFR 1.97

Claims Objections
Claim 1 is objected to because of the following informalities:  The use of acronyms without first defining them, for example, CMC. An acronym must be first defined before using it as the meaning of the acronym may change with time or depending on the context in which is used.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: i) “power consumption determination unit”, ii) “a first allocation module”, iii) “a power consumption detection module” and iv) “a second allocation module” recited by claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Action May Be Required By Applicants 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may do one of the following:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function). 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Having concluded that the expressions i) “power consumption determination unit”, ii) “a first allocation module”, iii) “a power consumption detection module” and iv) “a second allocation module” in claim 9 invokes the application of § 112, sixth paragraph, we now consider whether Applicants’ specification discloses sufficient corresponding structure for performing the claimed control functions. See Aristocrat, 521 F.3d at 1333. Because the limitations of claim 9 are computer-implemented and cannot all be performed by a general-purpose computer without any special programming, we must determine whether the specification discloses an algorithm that transforms a general purpose processor into a special purpose processor that performs the claimed functions. Id.; cf. Katz, 639 F.3d at 1316. Using the expression of a first allocation module as an example, ¶ [0078] merely restates the function associated with the module that is already found in the claims. In other words, that description is merely a general statement that fails to mention the specific control functions recited in claim 9, much less provide any detailed steps as to how the module would perform the function. The specification does contain a flow chart illustrating a process by which it is capable to allocate the preset power consumption to each node correspondingly. Even if the steps shown in the flow chart could somehow be understood as corresponding to the functions ascribed to the claimed module, the flow chart and accompanying description in the specification would simply be restating the claimed functions without conveying to a skilled artisan how the module ensures that the functions are performed. As such, the specification fails to disclose an algorithm that transforms the general purpose processor into a special purpose processor programmed to perform the control functions recited in claim 9 See Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334. Because Applicants’ specification fails to disclose an algorithm for performing the functions recited in the claim 9, it fails to describe sufficient corresponding structure as required for a limitation interpreted under 35 U.S.C. § 112, sixth paragraph. Similar deficiencies are found for the expressions recited in i), iii) and iv) and are rejected under the same rational. 

To summarize, the examiner construes “units” that perform various control functions, as recited in the independent claim 9, as "means-plus-function" limitation subject to 35 U.S.C. 112(f), and conclude that the specification's failure to disclose and algorithm corresponding to the recited functions renders the claim indefinite under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

Claim 11 recites “a readable storage medium…". However, under the broadest reasonable interpretation of a claim drawn to a computer readable medium covers non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer media. Paragraph [0125] of applicant specification describes the readable storage medium as including open ended language by reciting that the medium may be “any other form of storage medium known in the art” Because any medium also includes transitory propagating signals, therefore a signal is not one of the four statutory categories “process, machine, manufacture or composition of matter”. Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory .Thus, the claims are non-statutory.  See MPEP 2106.01.  
To overcome a rejection under 35 U.S.C. 101 a claim drawn to a computer readable medium that cover both non-transitory and transitory embodiments may be amended to cover only statutory embodiments by adding the limitation "non-transitory" before “readable storage medium". Such an amendment is not considered new matter. See the "Subject Matter Eligibility of Computer Readable Media" memo dated January 26, 2010 (OG Cite: 1351 OG 212; OG Date: 23 Feb 2010).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2015/036971 (hereinafter Chadha) in view of U.S. Publication No. 2017/0329383 (hereinafter Bailey).
As per claims 1, 9-11, Chadha discloses an allocation method for power consumption of an integral chassis, wherein the allocation method is applied to a CMC and comprises: 
determining reserved total power consumption, based on rated power consumption of an integral chassis and preset power consumption of each node ; (abstract states “determining, by a chassis management module, a total power requirement value based on a sum of the average power consumption for each ITE; increasing, by the chassis management module, the total power requirement value in dependence upon a predetermined power utilization delta; identifying, by the chassis management module, one or more power supplies to provide power to the ITEs in the chassis environment in dependence upon power delivery capabilities of the one or more power supplies and the total power requirement value;” ¶ [0013] states that an ITE may represent an “blade server”) 
allocating the preset power consumption to each node correspondingly; (abstract states “powering on the identified one or more power supplies by the chassis management module” and ¶ [0033] states that “Determining (318) the total power requirement value (320) may be carried out by the chassis management module (330) summing the average power consumption (315, 316, 317) for each ITE (310, 312, 314) in the chassis environment (302).)”)  
detecting, at a detection frequency, actual power consumption of each node; and (¶ [0034] states that “The predetermined power utilization delta (322) represents an amount of additional power that can be allocated for use by the ITEs (310, 312, 314), such that an increase in the actual amount of power consumed by the ITEs (310, 312, 314) does not cause the actual amount of power consumed by the ITEs (310, 312, 314) to exceed the amount of power allocated for use by the ITEs (310, 312, 314).”
re-allocating, for each node, the reserved total power consumption and the preset power consumption of the node, based on a rate of change in the actual power consumption of the node and/or a power consumption utilization ratio that is a ratio of the actual power consumption of the node to the preset power consumption of the node. (¶ [0035] states that “Consider an example in which a first ITE (310) has an average power consumption (315) of 600 Watts, a second ITE (312) has an average power consumption (316) of 500 Watts, and a third ITE (314) has an average power consumption (317) of 800 Watts. In such an example, the total power requirement value (320) may be determined (318) to be 1900 Watts. In the event that one or more of the ITEs (310, 312, 314) begins consuming additional power, however, the ITEs (310, 312, 314) will require more than 1900 Watts of total power to continue normal operations. In order to ensure that an increased demand for power can be met, the chassis management module (330) may allocate additional power resources so as to provide for more than the 1900 Watts of power presently needed. This additional allocation of power can be specified by the system power utilization delta (322), whose value may be determined based on many factors such as the time required to turn on an additional power supply, the number of ITEs (310, 312, 314) currently drawing power, and so on.”
Chadha does not distinctly disclose where the expression directed to “reserved total power consumption” is interpreted as a system’s total available system power.
However, Bailey discloses that. In particular, Bailey discloses the following:
determining reserved total power consumption, based on rated power consumption of an integral chassis and preset power consumption of each node; (¶ [0057] states that the “MC 110 receives power usage data and settings 281 for each of the processing nodes 164A-D (step 610). MC 110 generates a power consumption profile or history table 422 for each individual node 164A-D during the pre-established most recent time periods T1-T5, and MC 110 stores the power consumption history table 422 in MC storage 120 (step 612). At step 614, MC 110 identifies a total available system power 408 of the IHS 100. MC 110 determines a system power cap 404 for the IHS 100 based on the power consumption history table 422 and the total available system power 408 (step 615).”
allocating the preset power consumption to each node correspondingly; (¶ [0057] states that “MC 110 triggers the power subsystem 150 of the IHS 100 to regulate an amount of power budgeted and supplied to each of the processing nodes 164 of the IHS 100 based on the power consumption profiles 422 and the system power cap 404 (step 618).” 
detecting, at a detection frequency, actual power consumption of each node; and (¶ [0058] states that “method 700 is shown to enable an increase in the system power cap and current power budget in the event of a decrease in power demand by one or more processing nodes.” 
re-allocating, for each node, the reserved total power consumption and the preset power consumption of the node, based on a rate of change in the actual power consumption of the node and/or a power consumption utilization ratio that is a ratio of the actual power consumption of the node to the preset power consumption of the node. (¶ [0058] states that “Method 700 begins at step 702 where MC 110 detects or receives (from respective BCs 162) the current node power consumption 402 by the processing nodes 164. MC 110 determines if a decrease in the current power consumption lasting more than a preset threshold amount of time (i.e., a power budget rebalance triggering (PBRT) decrease) has occurred for any of the processing nodes 164 (decision step 704). In response to determining that a PBRT decrease in the current power consumption has not occurred for one or more of the processing nodes 164, method 700 ends. In response to determining that a PBRT decrease in the current power consumption has occurred for one or more of the processing nodes 164, MC 110 determines the amount of the PBRT decrease in the current power budget 412 for the corresponding processing nodes (step 706) and increases the available amount of power within the system power cap 404 by an amount corresponding to the decrease in the current power budget for the corresponding processing nodes (step 708). At step 710, MC 110 determines a new power budget 412 to allocate to one or more of the processing nodes based on the increase in the available amount of power within the system power cap 404. MC 110 triggers the power subsystem 150 to regulate and provide the new power budget 412 to each of the processing nodes 164 (step 712)”

It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Chadha and Bailey because both references are in the same field of endeavor. Bailey’s teaching of new power increases to a node based on a power capping would enhance Chadha's system by allowing the system to not exceed available power supply availability, thus improving the computer system from power failure. 
As per claim 3, Chadha as modified discloses wherein, for any node, the step of re-allocating the reserved total power consumption and the preset power consumption of the node, based on a rate of change in the actual power consumption of the node and/or a power consumption utilization ratio that is a ratio of the actual power consumption of the node to the preset power consumption of the node, comprises:
determining a first power consumption for allocation based on an increase rate of the actual power consumption of the node and allocating the first power consumption for allocation from the reserved total power consumption to the preset power consumption of the node, when the increase rate of the actual power consumption of the node exceeds a first rate and/or when the power consumption utilization ratio of the node exceeds a first utilization ratio; and (Chadha; ¶ [0034] states that the system “ includes increasing (324), by the chassis management module (330), the total power requirement value (320) in dependence upon a predetermined power utilization delta (322). The predetermined power utilization delta (322) represents an amount of additional power that can be allocated for use by the ITEs (310, 312, 314), such that an increase in the actual amount of power consumed by the ITEs (310, 312, 314) does not cause the actual amount of power consumed by the ITEs (310, 312, 314) to exceed the amount of power allocated for use by the ITEs (310, 312, 314).” ) & ((Bailey; Method 700 begins at step 702 where MC 110 detects or receives (from respective BCs 162) the current node power consumption 402 by the processing nodes 164. MC 110 determines if a decrease in the current power consumption lasting more than a preset threshold amount of time (i.e., a power budget rebalance triggering (PBRT) decrease) has occurred for any of the processing nodes 164 (decision step 704). In response to determining that a PBRT decrease in the current power consumption has not occurred for one or more of the processing nodes 164, method 700 ends. In response to determining that a PBRT decrease in the current power consumption has occurred for one or more of the processing nodes 164, MC 110 determines the amount of the PBRT decrease in the current power budget 412 for the corresponding processing nodes (step 706) and increases the available amount of power within the system power cap 404 by an amount corresponding to the decrease in the current power budget for the corresponding processing nodes (step 708). At step 710, MC 110 determines a new power budget 412 to allocate to one or more of the processing nodes based on the increase in the available amount of power within the system power cap 404. MC 110 triggers the power subsystem 150 to regulate and provide the new power budget 412 to each of the processing nodes 164 (step 712). Method 700 then terminates. ¶ [0058] )
determining a second power consumption for allocation based on a decrease rate of the actual power consumption of the node and allocating the second power consumption for allocation from the preset power consumption of the node to the reserved total power consumption, when the decrease rate of the actual power consumption of the node exceeds a second rate and/or when the power consumption utilization ratio of the node is lower than a second utilization ratio. (Bailey; Method 700 begins at step 702 where MC 110 detects or receives (from respective BCs 162) the current node power consumption 402 by the processing nodes 164. MC 110 determines if a decrease in the current power consumption lasting more than a preset threshold amount of time (i.e., a power budget rebalance triggering (PBRT) decrease) has occurred for any of the processing nodes 164 (decision step 704). In response to determining that a PBRT decrease in the current power consumption has not occurred for one or more of the processing nodes 164, method 700 ends. In response to determining that a PBRT decrease in the current power consumption has occurred for one or more of the processing nodes 164, MC 110 determines the amount of the PBRT decrease in the current power budget 412 for the corresponding processing nodes (step 706) and increases the available amount of power within the system power cap 404 by an amount corresponding to the decrease in the current power budget for the corresponding processing nodes (step 708). At step 710, MC 110 determines a new power budget 412 to allocate to one or more of the processing nodes based on the increase in the available amount of power within the system power cap 404. MC 110 triggers the power subsystem 150 to regulate and provide the new power budget 412 to each of the processing nodes 164 (step 712). Method 700 then terminates. ¶ [0058] ) &  (Chadha; ¶ [0034] states that the system “ includes increasing (324), by the chassis management module (330), the total power requirement value (320) in dependence upon a predetermined power utilization delta (322). The predetermined power utilization delta (322) represents an amount of additional power that can be allocated for use by the ITEs (310, 312, 314), such that an increase in the actual amount of power consumed by the ITEs (310, 312, 314) does not cause the actual amount of power consumed by the ITEs (310, 312, 314) to exceed the amount of power allocated for use by the ITEs (310, 312, 314).” )

As per claim 4, Chadha as modified discloses wherein the first utilization ratio is greater than or equal to the second utilization ratio. (Chadda: determining (402) a system power utilization delta (322) in dependence upon system configuration information describing one or more components in the chassis environment (302) may be carried out through the use of a predetermined formula that takes into account many system configuration factors. Such a formula may, for example, increase the system power utilization delta (322) as the number of ITEs in the chassis environment (302) increases, decrease the system power utilization delta (322) as the number of ITEs in the chassis environment (302) decreases, increase or decrease the system power utilization delta (322) in dependence upon how slowly or quickly one or more power supplies in the chassis environment (302) can be powered on, decrease the system power utilization delta (322) as the cumulative amount of power consumed by each ITE in the chassis environment (302) approaches the cumulative maximum of power that can possibly be consumed by each ITE in the chassis environment (302), increase the system power utilization delta (322) as the cumulative amount of power consumed by each ITE in the chassis environment (302) gets further below the cumulative maximum of power that can possibly be consumed by each ITE in the chassis environment (302), and so on. In such a way, the system power utilization delta (322) may change over time as characteristics of the chassis environment (302) change and as the power consumption of the ITEs with the chassis environment (302) change.¶ [0043] ) & (Bailey: detects or receives (from respective BCs 162) the current node power consumption 402 by the processing nodes 164. MC 110 determines if a decrease in the current power consumption lasting more than a preset threshold amount of time (i.e., a power budget rebalance triggering (PBRT) decrease) has occurred for any of the processing nodes 164 (decision step 704). In response to determining that a PBRT decrease in the current power consumption has not occurred for one or more of the processing nodes 164, method 700 ends. In response to determining that a PBRT decrease in the current power consumption has occurred for one or more of the processing nodes 164, MC 110 determines the amount of the PBRT decrease in the current power budget 412 for the corresponding processing nodes (step 706) and increases the available amount of power within the system power cap 404 by an amount corresponding to the decrease in the current power budget for the corresponding processing nodes (step 708). ¶ [0058] ) 
As per claim 5, Chadha as modified discloses the rate of change in the actual power consumption of the node equals to a rate of change in the power consumption utilization ratio of the node. (Chadda: determining (402) a system power utilization delta (322) in dependence upon system configuration information describing one or more components in the chassis environment (302) may be carried out through the use of a predetermined formula that takes into account many system configuration factors. Such a formula may, for example, increase the system power utilization delta (322) as the number of ITEs in the chassis environment (302) increases, decrease the system power utilization delta (322) as the number of ITEs in the chassis environment (302) decreases, increase or decrease the system power utilization delta (322) in dependence upon how slowly or quickly one or more power supplies in the chassis environment (302) can be powered on, decrease the system power utilization delta (322) as the cumulative amount of power consumed by each ITE in the chassis environment (302) approaches the cumulative maximum of power that can possibly be consumed by each ITE in the chassis environment (302), increase the system power utilization delta (322) as the cumulative amount of power consumed by each ITE in the chassis environment (302) gets further below the cumulative maximum of power that can possibly be consumed by each ITE in the chassis environment (302), and so on. In such a way, the system power utilization delta (322) may change over time as characteristics of the chassis environment (302) change and as the power consumption of the ITEs with the chassis environment (302) change.¶ [0043] ) & (Bailey: detects or receives (from respective BCs 162) the current node power consumption 402 by the processing nodes 164. MC 110 determines if a decrease in the current power consumption lasting more than a preset threshold amount of time (i.e., a power budget rebalance triggering (PBRT) decrease) has occurred for any of the processing nodes 164 (decision step 704). In response to determining that a PBRT decrease in the current power consumption has not occurred for one or more of the processing nodes 164, method 700 ends. In response to determining that a PBRT decrease in the current power consumption has occurred for one or more of the processing nodes 164, MC 110 determines the amount of the PBRT decrease in the current power budget 412 for the corresponding processing nodes (step 706) and increases the available amount of power within the system power cap 404 by an amount corresponding to the decrease in the current power budget for the corresponding processing nodes (step 708). ¶ [0058] )
Claims 2, 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2015/036971 (hereinafter Chadha) in view of U.S. Publication No. 2017/0329383 (hereinafter Bailey) and further view of U.S. Publication No. 2020/0012334 (hereinafter Bodireddy) 
As per claim 2, Chadha as modified does not distinctly disclose wherein for each node, the preset power consumption of the node is determined based on a node level of the node. 
However, Bodireddy explicitly discloses wherein for each node, the preset power consumption of the node is determined based on a node level of the node. (abstract states that “Care is taken that a HIGH priority server node always receives its maximum power consumption rate, with the LOW priority server node receiving no less than its maximum power consumption rate. The MEDIUM priority server node receives at least the mean between its maximum and minimum power consumption rate” )
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Chadha as modified and Bodireddy because all references are in the same field of endeavor. Bodireddy’s teaching of assigning power availability based on priority would enhance Chadha's as modified system by allowing node system with critical processing to receive maximum available power, thus improving system processing. 
As per claim 6, Chadha as modified distinctly discloses further comprising: determining a node that meets a condition for recycling power consumption as a node with to-be-recycled power consumption and re-allocating the reserved total power consumption and the preset power consumption of the node with to-be-recycled power consumption, when the reserved total power consumption is equal to zero. (¶ [0052] states that “In the event that the total allocatable power is less than the mean power requirement of the MEDIUM priority server node+the minimum power requirement of the LOW priority server node, as determined at step 406, the minimum power is allocated to the LOW priority server node to ensure that the LOW priority server node operates at its optimized performance level, at step 410, with the remaining power then allocated to the MEDIUM priority server node, at step 412, assuming that this remaining power for the MEDIUM priority server node is still at least equal to the minimum power requirement of the MEDIUM priority server node” ) 

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Relevant Prior Art
Pertinent prior art for the instant application is U.S. Publication No. 2019/0041937 by Li et al. which discloses the invention directed to a determining a current power capping amount for each of a plurality of computing devices and obtaining a current power usage of each computing device. The method further includes determining, for each computing device, an updated power capping amount based on whether or not the current power usage of the computing device has reached the current power capping amount of the computing device during a current period of time. The updated power capping amount is allocated to the respective computing devices, and a power supply is caused to deliver power to each computing device in an amount up to the updated power capping amount that has been allocated to the respective computing device.


Conclusion

With respect to any newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See MPEP §714.02 and § 2163.06. For example, when responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov